 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 500
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant Julio Jiminez-Sevilla
11
12
13
14                            IN THE UNITED STATES DISTRICT COURT
15
16                          FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,           )                    Case No. 2:19-cr-00106 JAM
19                                       )
20               Plaintiff,              )                    WAIVER OF APPEARANCE
21                                       )                    AND ORDER
22                                       )
23               v.                      )
24                                       )
25   JULIO JIMINEZ-SEVILLA,              )
26                                       )
27         Defendants.                   )
28   ____________________________________)
29
30          Defendant Julio Sevilla hereby waives his right to be personally present in open court for

31   the hearing of any status conference, motion or other proceeding in this case, except that he will

32   agree to be personally present for any plea, sentencing or jury trial, and he agrees to be

33   personally present in court when so ordered.

34          Defendant Julio Sevilla hereby requests the court to proceed in his absence. Defendant

35   agrees that his interests will be deemed represented at all times by the presence of his attorney,

36   the same as if he were personally present. Defendant further agrees to be present in court ready

37   for trial on any date set by the court in his absence.




     WAIVER OF APPEARANCE FOR DEFENDANT AND PROPOSED ORDER -1-
 1          Defendant further acknowledges that he has been informed of his rights under the Speedy

 2   Trial Act (Title 18 U.S.C. Sections 3161 – 3174), and he has authorized his attorney to set times

 3   for hearings and to agree to delays under the provisions of the Speedy Trial Act without him

 4   being personally present.

 5

 6                                                       Respectfully submitted,

 7

 8   Dated: December 9, 2019                             /s/ Julio Sevilla
 9                                                       Julio Sevilla
10                                                       Defendant
11

12

13
14   Dated: August 22, 2017                              /s/ Philip Cozens
15                                                       Philip Cozens
16                                                       Attorney for Defendant,
17                                                       Julio Sevilla
18

19                                               ORDER

20   IT IS SO ORDERED.

21
22   Dated: December 9, 2019                      /s/ John A. Mendez_________
23                                                John A. Mendez
24                                                United States District Court Judge
25                                                Eastern District of California
26
27




     WAIVER OF APPEARANCE FOR DEFENDANT AND PROPOSED ORDER -2-
